UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1160



EDDIE L. SMITH,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary, Department of the
Army,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1625-A)


Submitted:   June 15, 2000                 Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie L. Smith, Appellant Pro Se. Richard Parker, Jeri Kaylene
Somers, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie L. Smith appeals the district court’s order granting

summary judgment to Defendant in Smith’s employment discrimination

suit. We have reviewed the record and the district court’s opinion

and find no reversible error. Because Smith did not timely exhaust

administrative remedies, we affirm on the reasoning of the district

court.   See Smith v. Caldera, No. CA-99-1625-A (E.D. Va. Dec. 23,

1999 & Jan 21, 2000).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on December 22, 1999, the district court’s records show that they
were entered on the docket sheet on December 23, 1999 and January
21, 2000, respectively.    Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the (order,
judgment, etc.) was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2